Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 20, 2022

                                    No. 04-20-00141-CV

                                   Christopher MANGO,
                                         Appellant

                                              v.

                                     Jan JARZABEK,
                                          Appellee

                 From the County Court at Law No. 3, Bexar County, Texas
                             Trial Court No. 2020CV00731
                      Honorable David J. Rodriguez, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, the trial court’s judgment is
VACATED and the case is DISMISSED. See TEX. R. APP. P. 42.3. All other pending motions are
DISMISSED AS MOOT.

      It is ORDERED that no costs are assessed because appellant is indigent. See id. R. 20.1.

      It is so ORDERED on April 20, 2022.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of April, 2022.

                                               _____________________________
                                               Michael A. Cruz, Clerk of Court